Citation Nr: 0004507	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  99-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stroke disorder 
secondary to a combat head injury.

2.  Entitlement to special monthly compensation based on loss 
of use of the left leg and both arms.

3.  Entitlement to a rating greater than 40 percent for 
neuropathy of the right ulnar nerve (major).

4.  Entitlement to a rating greater than 30 percent for 
neuropathy of the left ulnar nerve.

5.  Entitlement to a rating greater than 20 percent for 
neuropathy of the left femoral nerve.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for a stroke 
disorder secondary to a combat head injury, entitlement to 
special monthly compensation based on loss of use of the left 
leg and both arms, and entitlement to increased ratings for 
neuropathy of the right ulnar nerve (major), the left ulnar 
nerve, and the left femoral nerve.  The veteran subsequently 
perfected an appeal of that decision.


REMAND

In a statement by the veteran's Accredited Representative, 
the Paralyzed Veterans of America (PVA), received in January 
2000, the PVA acknowledged the veteran's desire for a 
personal hearing before a local hearing officer at the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a local hearing officer.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




